



EXHIBIT 10.1


 


PARENT CORPORATE GUARANTY


 

This PARENT CORPORATE GUARANTY, dated as of September 17, 2008 (the “Guaranty”),
made by PETROL OFISI AS, a company established and operating under the laws of
Turkey (the “Parent”), in favor of TOREADOR TURKEY LIMITED, a company
established and operating under the laws of the Cayman Islands, and TOREADOR
TURKEY LIMITED, ANKARA TURKEY BRANCH, a branch office established and operating
under the laws of Turkey (collectively, “Toreador”).

 

Unless otherwise defined in this Guaranty, terms defined in the Assignment
Agreement shall have the meaning ascribed thereto when used in this Guaranty.

 

RECITALS

 

WHEREAS, the Parent and its subsidiary, PETROL OFISI ARAMA ÜRETİM SANAYİ ve
TİCARET ANONİM ŞİRKETİ, a company established and operating under the laws of
Turkey (the “Subsidiary”) have entered into an Assignment Agreement dated
September 17, 2008 (the “Assignment Agreement”) by and between Toreador,
Toreador Resources Corporation, a company established and operating under the
laws of the state of Delaware, USA, the Parent and the Subsidiary.

 

WHEREAS, the Parent has agreed to guarantee the obligations that will arise
during the Interim Period of the Subsidiary under the Assignment Agreement as
described in this Parent Corporate Guaranty as well as the payment of the
Assignment Price which shall be fulfilled at the Closing Date, subject to
provisions of Article 110 of Turkish Code of Obligations a security for the duly
and punctual fulfillment by the Subsidiary and the Parent of all of obligations
that will arise during the Interim Period under the Assignment Agreement
(“Guaranty”).

 

NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the Parent and Toreador agree as follows:

 

SECTION 1.    Guaranty.    The Parent hereby irrevocably and unconditionally
guarantees the duly and punctual performance of any and all obligations of
Assignee that will arise during the Interim Period contained in the Assignment
Agreement. If for any reason whatsoever the Subsidiary shall fail or be unable
duly, punctually and fully to perform obligations related to the Interim Period,
the Parent shall promptly perform each and every such obligation, or cause each
such obligation to be promptly performed.

 

SECTION 2.    Guaranty Absolute.    The liability of the Parent related to
Guaranty with respect to the guaranteed obligations shall be absolute and
unconditional, irrespective of:

 

1

--------------------------------------------------------------------------------


 

(a)           any release or amendment or waiver of or consent to departure from
any other guaranty of the obligations of the Subsidiary under the Agreement;

 

(b)           any change in ownership of the Subsidiary or any change, whether
direct or indirect, in the Parent’s relationship to the Subsidiary, including,
without limitation, any such change by reason of any merger or any sale,
transfer, issuance, or other disposition of any stock of the Subsidiary,
,provided that public shares of the Parent are excluded from this obligation; or

 

(c)           notice of the occurrence of any of the foregoing.

 

In no event shall the obligations of the Parent hereunder exceed the obligations
the Parent has as a party to the Assignment Agreement, and the Parent shall have
all rights and defenses, set-offs, counter claims, reductions, diminutions or
limitations of the Subsidiary under the terms of the Assignment Agreement.

 

SECTION 3.    Representations.    The Parent hereby represents as follows:

 

(a)           The Parent is duly established, validly existing and in good
standing under the laws of Turkey and has all requisite corporate powers and
authorities to own its properties and assets and to carry out its business as
now conducted;

 

(b)           The Parent has all requisite corporate powers and authorities to
enter into and executed this Guaranty and carry out its obligations hereunder. 
The execution and delivery of this Guaranty and the performance of the Parent’s
obligations hereunder have been duly authorized by its board of directors and no
other corporate proceedings are necessary to authorize such execution and
performance.  This Guaranty has been duly executed by the Parent and constitutes
its valid and binding obligations, enforceable against it in accordance with its
terms;

 

(c)           The execution and performance by the Parent of this Guaranty do
not and will not violate or conflict with any provision of its memorandum or
articles of association and do not and will not violate any provision of law, or
any order, judgment or decree of any court or other governmental or regulatory
authority, nor violate nor will result in a breach of or constitute (with due
notice or lapse of time or both) a default under any contract, lease, loan
agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which the Parent is a party or by which it is bound or to which
any of their respective properties or assets is subject.

 

SECTION 4.    Amendments.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Parent therefrom shall, in any
event, be effective unless the same shall be in writing and signed by Toreador,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose given.

 

2

--------------------------------------------------------------------------------


 


SECTION 5.    ADDRESSES FOR NOTICES.  NOTICES AND OTHER COMMUNICATIONS REQUIRED
OR PERMITTED HEREUNDER SHALL BE DELIVERED IN PERSON OR SENT BY REGISTERED OR
CERTIFIED MAIL (PRECEDED BY A VOLUNTARY FACSIMILE COPY IF DESIRED BY THE
SENDER), POSTAGE PREPAID, ADDRESSED TO:


 

In case of the Parent:

 

Attn. Mr. Ramazan Güney

Fax: +90 312 427 44 06

Email: ramazang@poas.com.tr

Address: Atatürk Bulvarı Celal Bayar İş Merkezi No. 211 Kat 9 Kavaklıdere,
Ankara, Turkey

 

In case of Toreador:

 

Attn. Mr. Roy A. Barker

Fax:+ 90 312 468 50 84

Email: rbarker@toreadorturkey.com

Address : Cinnah Caddesi Göreme Sokak No:1/3 Kavaklıdere, Ankara, Turkey

 

or to such other address or number as shall be furnished in writing by any such
Party; provided however, that notices or communications consisting of notices of
default, termination or rescission shall be sufficiently given only if delivered
via a Turkish notary, by registered mail or by courier, and shall be deemed to
have been received on the actual date of receipt

 

SECTION 6.    No Waiver, Remedies.  No failure on the part of the Parties to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise thereof, or the
exercise of any other right operate as a waiver thereof.

 

SECTION 7.    Continuing Guaranty.

 

(a)           This Guaranty shall be only valid with respect to the obligations
of the Subsidiary that may arise during the Interim Period and shall survive for
a period of 3 (three) years from the Closing Date for the claims other than Tax
and 5 (five) years plus 120 days from the Closing Date for the claims related to
Tax.

 

(b)           None of the parties hereto shall assign this Guaranty or any
portion hereof, or any of the rights or obligations hereunder, whether by
operation of law or otherwise, without the prior written consent of the other
party, which consent may be withheld for any reason. This Guaranty shall inure
to the benefit of, and be binding upon, the successors and permitted assigns of
the parties.

 

3

--------------------------------------------------------------------------------


 

SECTION 8.    Severability.  If any provision hereof is invalid or unenforceable
in any jurisdiction, the other provisions hereof shall remain in full force and
effect in such jurisdiction and the remaining provisions hereof shall be
construed in order to carry out the provisions hereof.  The invalidity or
unenforceability of any provision of this Guaranty in any jurisdiction shall not
affect the validity or enforceability of any such provision in any other
jurisdiction.

 

SECTION 9.    Expenses. All costs and expenses of Toreador incurred in
connection with the enforcement of this Corporate Guarantee including but not
limited to legal fees shall be for the account of the Parent.

 

SECTION 10.  Governing Law.  This Guarantee shall be governed by the laws of
Turkey and any disputes will be brought before Ankara Courts and Execution
Offices.

 

IN WITNESS WHEREOF, the parties has caused this Guaranty to be duly executed and
delivered as of the date first above written.

 

SIGNATORIES

 

Parent

 

 

 

 

 

Represented by

 

 

 

 

 

/s/ Melih Türker

 

/s/ Ogeday Çağtay

Mr. Melih Türker

 

Mr. Ogeday Çağtay

 

 

 

 

 

 

Toreador Turkey Limited

 

 

 

 

 

Represented by

 

 

 

 

 

/s/ Roy A. Barker

 

 

Mr. Roy A. Barker

 

 

 

 

 

 

 

 

Toreador Turkey Limited, Ankara Branch

 

 

 

 

 

Represented by

 

 

 

 

 

/s/ Roy A. Barket

 

 

Mr. Roy A. Barker

 

 

 

4

--------------------------------------------------------------------------------
